Motions to modify the mandate and for a rehearing were denied, and the following amendment to the mandate was .filed, on May 2, 1905 :
J3y the Court. — The judgment and mandate of this court -rendered March 14, 1905, is now amended so as to read as follows, viz.:
Judgment reversed, and cause remanded with directions to enter judgment in favor of plaintiffs and against all the defendants for the sum of $1,490.18, together with five per cent, damages and interest at the rate of ten per cent, per annum from March 15, 1902, as also for costs.